TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00403-CV




Kerry Elliot and Debra Elliot, Appellants

v.

Phoenix Irrigation LP d/b/a Austin Plumbing, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN401403, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants Kerry Elliot and Debra Elliot no longer wish to pursue their appeal and
have filed a motion to dismiss their appeal.  Appellee Phoenix Irrigation LP d/b/a Austin
Plumbing does not oppose the motion.  We grant the motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Appellants’ Motion
Filed:   October 4, 2005